OPINION — AG — ** TITLE REFERENCE — AMENDMENTS ** WHEN A SEPARATELY NUMBERED OR LETTERED SUBDIVISION OF A SECTION OF AN ACT IS COMPLETE ENOUGH WITHIN ITSELF THAT, AS A PRACTICAL MATTER, IT MIGHT WELL HAVE BEEN DESIGNATED AS A SEPARATE " SECTION " OF SUCH ACT, A LATER ACT WHICH SPECIFICALLY AMENDS SUCH SEPARATELY NUMBERED OR LETTERED SUBDIVISION, BY CHANGES THEREIN ARE GERMANE TO THE SUBDIVISION SO AMENDED BUT WHICH DO NOT HAVE THE EFFECT OF AMENDING OR MODIFYING ANY OTHER SUBDIVISION OF THE SAME SECTION, OR ANY OTHER SECTION OF THE SAME ACT (OR ANY OTHER ACT), AND, IN DOING SO, RE ENACTS AT LENGTH ONLY THE SUBDIVISION IN WHICH THE CHANGES IN LANGUAGE ARE MADE, TUTION OF THE STATE OF OKLAHOMA WHICH PROVIDES " . . . NO LAW SHALL BE REVIVED, AMENDED, OR THE PROVISIONS THEREOF EXTENDED OR CONFERRED, BY REFERENCE TO ITS TITLE ONLY; BUT SO MUCH THEREOF AS IS REVIVED, AMENDED, EXTENDED OR CONFERRED SHALL BE RE ENACTED AND PUBLISHED AT LENGTH . . . " AND (EVEN IF VIOLATIVE THEREOF) WOULD NOT OPERATE TO SUPERSEDE OR REPEAL THOSE SUBDIVISIONS OF THE SAME SECTION WHICH WERE NOT RE ENACTED AT LENGTH THEREIN. CITE: 85 O.S. 22 [85-22], ARTICLE V, SECTION 57  (JAMES C. HARKIN)